DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application is a CONTINUATION from 16/799554 filed 02/24/2020 now PATENT 11099701-B2. 16/799554 claims foreign priority benefits from JP2019050536 filed in Japan on 03/19/2019.  The priority documents were electronically retrieved on 08/05/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 is considered and attached. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1- rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. US-11099701-B2. Although the claims at issue are not identical, they are not patentably distinct from each other because
Present application
Patent No. US-11099701-B2.
Claim 1. An information processing system comprising: an information processing apparatus; and a position indicator configured to input position information via a first transmission section to the information processing apparatus, wherein the position indicator includes a position indicator controller configured to enter a first mode of operation where the first transmission section communicates with the information processing apparatus and to enter a second mode of operation where the first transmission section does not communicate with the information processing apparatus, the first mode being a mode in which the position indicator inputs position information via the first transmission section to the information processing apparatus, the second mode being a mode in which the position indicator controls the information processing apparatus, at least one sensor, and a second transmission section configured to transmit data detected by the at least one sensor when the position indicator controller operates in the second mode, and the information processing apparatus includes a reception section configured to receive the data transmitted from the second transmission section of the position indicator.
 
Claim 1. An information processing system comprising: an information processing apparatus; and a position indicator configured to input position information via a first transmission section to the information processing apparatus, wherein the position indicator includes a first sensor configured to detect a movement amount of a fingertip of a user, a second sensor configured to detect a tilt of the position indicator, a position indicator controller configured to enter a first mode of operation where the first transmission section communicates with the information processing apparatus and to enter a second mode of operation where the first transmission section does not communicate with the information processing apparatus, the first mode being a mode in which the position indicator inputs position information via the first transmission section to the information processing apparatus, the second mode being a mode in which the position indicator controls the information processing apparatus, and a second transmission section configured to transmit data indicative of the movement amount detected by the first sensor and of the tilt detected by the second sensor when the position indicator controller operates in the second mode, and the information processing apparatus includes a reception section configured to receive the data transmitted from the second transmission section of the position indicator, and a processor configured to control a movement of a display object displayed on a display screen on a basis of the tilt and the movement amount indicated by the data received by the reception section. 
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 1
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claims 10-11
Claim 14
Claim 12
Claim 15
Claim 13
Claim 16
Claim 14
Claim 17
Claim 2
Claim 18
Claim 3
Claim 19
Claim 15
Claim 20
Claim 16
Claim 21
Claim 17
Claim 22
Claim 7
Claim 23
Claim 8
Claim 24
Claim 18
Claim 25
Claim 2
Claim 26
Claim 3
Claim 27
Claim 4
Claim 28
Claim 5
Claim 29
Claim 6
Claim 30
Claim 7
Claim 31
Claim 8


as outlined in the table, the claims of the present application are broader than the claims of the patent and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to construction and information processing system. 
Allowable Subject Matter
Claims 1-31 are indicated as allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are indicated as allowable based on similar reasons given in the notice of allowance dated 04/26/2021 in the parent application 16/799554. 
In regards to claims 1, 16 and 24, Liang of record fails to disclose the subject matter of a first transmission section configured to transmit position information to an information processing apparatus, a position indicator controller configured to enter a first mode of operation where the first transmission section communicates with the information processing apparatus and to enter a second mode of operation where the first transmission section does not communicate with the information processing apparatus, the first mode being a mode in which the position indicator inputs position information via the first transmission section to the information processing apparatus, the second mode being a mode in which the position indicator controls the information processing apparatus. 
Accordingly, the independent claims 1, 16 and 24 are indicated as allowable. The dependent claims 2-15 would also be allowable based on their dependencies from the independent claim 1. The dependent claims 17-23 would also be allowable based on their dependencies from the independent claim 16. The dependent claims 25-31 would also be allowable based on their dependencies from the independent claim 24.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/            Primary Examiner, Art Unit 2627